Citation Nr: 0835184	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  03-30 401	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a right upper lobectomy in June 1995.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1950 to August 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  This case has been advanced on the 
docket.

By a May 2007 decision, the Board denied the veteran's claim 
for entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a right upper lobectomy in June 1995.  In June 
2007, the veteran filed a notice of appeal of this decision.

In March 2008, the appellant's counsel filed a motion 
notifying the Court of Appeals for Veterans Claims (Court) of 
the appellant's death.  

In a June 2008 decision, the Court vacated and dismissed the 
May 2007 Board decision for lack of jurisdiction.


FINDING OF FACT

In March 2008, the appellant's counsel filed a motion 
notifying the Court that the veteran had died in March 2008; 
a copy of the death certificate is associated with the claims 
file.


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).

ORDER

The appeal is dismissed.



		
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


